Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(Effective As of June 7, 2012)

This Amended and Restated EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of June 7, 2012 (the “Effective Date”), is between Pennsylvania Real Estate
Investment Trust, a Pennsylvania business trust (“Company”), and Ronald Rubin
(“Executive”).

BACKGROUND

Executive is currently the Chief Executive Officer and Chairman of Company.
Effective June 7, 2012, Executive shall terminate his service in these roles and
shall commence service as the Executive Chairman of Company (the “Executive
Chairman”). Company desires to continue to employ Executive, and Executive
desires to be so employed, on the terms and conditions contained in this
Agreement. Executive has been and will continue to be involved with Company’s
operations and management and has and will continue to have trade secrets and
other confidential information relating to Company and its business
relationships; accordingly, the noncompetition agreement and other restrictive
covenants contained in Section 5 hereof constitute essential elements hereof.

This Agreement shall amend, effective as of the Effective Date, the current
Amended and Restated Employment Agreement, effective as of December 30, 2008,
between Executive and Company (the “Current Employment Agreement”).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1. CAPACITY AND DUTIES

1.1 Employment; Acceptance of Employment. Company hereby employs Executive and
Executive hereby agrees to continue employment by Company for the period and
upon the terms and conditions hereinafter set forth.

1.2 Capacity and Duties

(a) Executive shall serve as the Executive Chairman of Company and, subject to
the supervision and control of the Board of Trustees of Company (the “Board”),
shall advise and assist the Chief Executive Officer in assuming and discharging
the duties associated with that office and perform such other duties and shall
have such authority as may from time to time be specified by the Board, after
consultation with the Executive and the Chief Executive Officer, and as shall be
consistent with the status and authority of his office. Executive shall also be
a member of the Office of the Chairman so long as the Office of the Chairman
exists.



--------------------------------------------------------------------------------

(b) Executive understands that substantially all of the assets of Company
consists of its general partner interest in PREIT Associates, L.P. (“PALP”), and
that the business operations of PALP and its direct and indirect subsidiaries
constitute all of the business operations conducted by Company and its
“Affiliates” (as defined in subsection (c) below). Accordingly, Company and
Executive understand that most of Executive’s time and energy will be expended
on behalf of PALP and its direct and indirect subsidiaries in Executive’s
capacity as an officer of PALP rather than as an officer of Company.

(c) Except as permitted by subsection (d) below, Executive (i) shall devote his
full working time, energy, skill and best efforts to the performance of his
duties hereunder, in a manner that will comply with Company’s published rules
and policies in effect from time to time, and (ii) shall not be employed by or
participate or engage in or in any manner be a part of the management or
operation of any business enterprise other than Company and its Affiliates
without the prior written consent of Company, which consent may be granted or
withheld in the sole discretion of Company. “Affiliate” as used in this
Agreement means any person or entity controlling, controlled by, or under common
control with, Company. “Control,” as used in the definition of Affiliate, means
the power to direct the management and policies of a person or entity, directly
or indirectly, whether through the ownership of voting securities, by contract,
or otherwise; the terms “controlling” and “controlled” shall have correlative
meanings. Further, any person or entity that owns beneficially, either directly
or through one or more intermediaries, more than 20 percent of the ownership
interests in a specified entity shall be presumed to control such entity for
purposes of the definition of Affiliate.

(d) Notwithstanding the provisions of subsection (c) above, Executive may
(i) continue his investments in the properties listed on Schedule 1.2 hereto
and, subject to the provisions of Section 5.2 hereof, subsequent properties,
provided that Executive’s activities with respect to such subsequent properties
comply with any procedures adopted by the Board governing Executive’s
non-Company related real estate activities, and (ii) subject to Section 5.2
hereof and policy and guidelines of Company, serve on the board of directors or
similar body of other organizations, including publicly owned corporations or
other entities, philanthropic organizations and organizations in which Executive
has made an investment, provided that Executive’s activities with respect to all
of the foregoing do not, individually or in the aggregate, in any significant
way, interfere with, detract from, or affect the performance of his duties for
Company under this Agreement.

 

2. TERM OF EMPLOYMENT

2.1 The initial term of Executive’s employment hereunder shall begin on the
Effective Date and last until the three-year anniversary thereof (the
“Expiration Date”), unless sooner terminated in accordance with the other
provisions hereof (the “Initial Term”). Except as hereinafter provided, on the
Expiration Date and on each subsequent anniversary thereof, the Term (as
hereinafter defined) shall be automatically extended for one year unless either
party shall have given to the other party notice of non-renewal of this
Agreement at least 120 calendar days prior to the expiration of the Term. The
Initial

 

- 2 -



--------------------------------------------------------------------------------

Term and each term as extended is a “Term.” If a non-renewal notice is given as
provided above, by either party, Executive’s employment under this Agreement
shall terminate (within the meaning of Section 4.7 hereof) on the last calendar
day of the Term (a “Non-Renewal Termination”), and Executive shall have the
entitlements set forth in Section 4.4 hereof.

2.2 At any time within 120 days prior to an anniversary of the Effective Date,
either Company or Executive may request that consideration be given to changes
in the compensation of Executive. If such a request is given, Executive and the
Board Representatives shall consider whether changes in compensation are
appropriate. If either Executive or Board Representatives request a change in
compensation and Executive and Board Representatives agree on such change as a
consequence thereof, such change shall be given effect as of the next
anniversary of the Effective Date. (Such changes may be set forth in an Addendum
to this Agreement.) If, for any reason, Executive and Board Representatives are
unable to agree on the change in compensation prior to April 30 of any year,
Executive’s employment under the Agreement shall terminate as of the next
anniversary of the Effective Date and be considered a Non-Renewal Termination,
and Executive shall be entitled to the compensation and benefits provided in
Section 4.4. “Board Representatives” shall mean the Lead Trustee, the chair of
the Executive Compensation and Human Resources Committee (the “Committee”), the
Chief Executive Officer, or such other or additional Trustees as may be
designated by the Board, provided that the Chief Executive Officer shall remain
and shall not be removed as a Board Representative. Agreement by a majority of
the members of the Board Representatives shall constitute approval of the Board
Representatives.

 

3. COMPENSATION

3.1 Base Compensation. As compensation for Executive’s services during the
Initial Term, Company shall pay to Executive a salary at the initial annual rate
of $300,000, payable in periodic installments in accordance with Company’s
regular payroll practices in effect from time to time. During and after the
Initial Term, Executive’s salary may be modified as a result of the discussions
contemplated in Section 2.2. Executive’s annual salary is hereinafter referred
to as the “Base Salary.”

3.2 Cash Incentives. For 2012, Executive shall be entitled during his employment
to an Incentive Opportunity Award providing for a payment at Target of 100
percent of his Blended Base Salary (as defined below). The actual amount of the
2012 Incentive Opportunity Award shall be determined based on the success of the
transition of his former Chief Executive Officer duties, as determined by the
Committee after consultation with Executive, the Chief Executive Officer and the
Lead Trustee. Executive’s Blended Base Salary shall be equal to the sum of
(a) the Base Salary paid hereunder for the period from January 1, 2012 to and
including June 6, 2012, and (b) the Base Salary paid to Executive during 2012
from and after June 7, 2012. The Incentive Opportunity Award shall otherwise be
subject to such of the terms and provisions of the awards for Named Executive
Officers as the Committee shall deem appropriate. After January 1, 2013,
Executive shall be entitled, during his employment hereunder, to receive such
cash incentive awards on such levels and on such terms as from time to time may
be

 

- 3 -



--------------------------------------------------------------------------------

determined by the Committee. Payments under this paragraph shall be made during
the period January 1 through March 15 of the calendar year following the
calendar year for which such Incentive Payment was earned.

3.3 Employee Benefits. In addition to the compensation provided for in Sections
3.1 and 3.2 hereof, Executive shall be entitled, during his employment
hereunder, to participate in such of Company’s employee benefit plans and
benefit programs, including medical benefit programs, as may from time to time
be provided by Company for its executive officers. Company shall use its
commercially reasonable efforts to provide Executive with health insurance
through a preferred provider, traditional indemnity or equivalent plan.

3.4 Vacation. During the Term, Executive shall be entitled to a paid vacation of
25 business days during each calendar year or such additional number of days as
is provided in the Employee Handbook published from time to time by Company (the
“Company Employee Handbook”). Executive’s right to carry forward unused vacation
days for a calendar year to any future calendar year shall be governed by the
Company Employee Handbook as in effect from time to time.

3.5 Expense Reimbursement. Company shall reimburse Executive for all reasonable
expenses incurred by him in connection with the performance of his duties
hereunder in accordance with its regular reimbursement policies as in effect
from time to time and upon receipt of itemized vouchers and such other
supporting information with respect to such expenses as Company may reasonably
require.

3.6 Equity Plans. For 2012, Executive shall be awarded a number of “Restricted
Share Units” (as shall be defined in Company’s 2012-2014 Restricted Share Unit
Program (the “2012-2014 Program”)), subject to performance-based vesting, with a
“Share Value” (as defined in the 2012-2014 Program) equal to 125 percent of
Executive’s Blended Base Salary. Executive shall also be awarded a number of
“Restricted Shares” (as defined in Company’s 2003 Equity Incentive Plan),
subject to time-based vesting, with a value (as determined pursuant to Company
practice) equal to 125 percent of Executive’s Blended Base Salary. The foregoing
awards shall be subject to the terms and provisions of the 2012-2014 Program and
the 2003 Equity Incentive Plan, and to the 2012 Restricted Share Unit Award
Agreement and the 2012 Restricted Share Award Agreement, as adopted by the
Committee. After January 1, 2013, Executive shall be entitled, during his
employment hereunder, to participate in such of Company’s equity incentive plans
and programs at such levels and on such terms as shall be determined by the
Committee or the Board, as appropriate.

3.7 Nonqualified Retirement Plan. Company has previously entered into a
nonqualified supplemental executive retirement plan with Executive whereby
Company has credited a bookkeeping account maintained by Company for Executive
with a deemed contribution of $100,000 per fiscal year. Company acknowledges
that Executive is entitled to continue receiving benefits under and in
accordance with the terms of such plan; provided that, for fiscal year 2012, the
deemed contribution to Executive shall be $71,500 and provided further that,
beginning as of the first calendar day of each fiscal

 

- 4 -



--------------------------------------------------------------------------------

year of Company beginning with its 2013 fiscal year, the deemed contribution
credited to Executive shall be $50,000 per fiscal year. Commencing on January 1,
2012, all deemed contributions, including those deemed made prior to 2012, in
2012, and after 2012 shall earn interest, compounding annually, for 2012 and for
each calendar year after 2012, at the rate of five percent per annum. Executive
and Company shall appropriately amend and restate the current Nonqualified
Supplemental Executive Retirement Agreement. Executive shall at all times be
fully vested in such account and such account shall be paid to Executive in the
manner and at the time(s) specified in such plan.

3.8 Existing Grants. Executive shall be entitled to the benefit of all stock
option, restricted share and performance unit grants heretofore made in
accordance with the terms and conditions applicable to each thereof.

 

4. TERMINATION OF EMPLOYMENT

4.1 Death of Executive. If Executive dies during the Term, within 30 calendar
days of his death, Company shall pay Executive’s estate a lump-sum cash payment
of Three Million Five Hundred Thousand Dollars ($3,500,000) (the “Founder’s
Retirement Payment”) and any other amounts (including salary, bonuses, vacation
pay, expense reimbursement, etc.) that have been fully earned by, but not yet
paid to, Executive under this Agreement as of the date of Executive’s death. If,
for the year in which Executive dies, the performance goals established in
accordance with any cash incentive award that Executive receives are achieved,
Company shall pay Executive’s estate, within the period in the following year
that begins January 1 and ends March 15, an amount equal to the bonus that
Executive would have received had he been employed by Company for the full year,
multiplied by a fraction, the numerator of which is the number of calendar days
Executive was employed in such year and the denominator of which is 365. Upon
Executive’s death (i) each outstanding option granted to Executive before, on or
after the date hereof shall become vested and shall be immediately exercisable
in accordance with the terms thereof, (ii) each outstanding nonqualified stock
option (“NQSO”) granted to Executive before, on or after the date hereof shall
be exercisable until the earlier of (A) the later of 180 calendar days after the
death of Executive or the period following the death of Executive that is set
forth in the relevant stock option agreement or (B) the scheduled expiration
date of such option, (iii) the exercise period of each incentive stock option
(“ISO”) granted to Executive before, on or after the date hereof shall be
governed by the terms of the relevant ISO agreement, (iv) anything to the
contrary in any other existing agreement or plan notwithstanding, all
outstanding restricted shares granted to Executive that (A) are subject to
vesting solely based on the passage of time and Executive’s continued employment
shall become immediately vested, and (B) are subject to vesting based upon the
performance of Company (however measured) shall remain restricted shares under
the terms of the applicable restricted share award agreement (the “Award”) and
shall vest or be forfeited in whole or in part under the terms of such Award as
if Executive’s employment had not terminated, and (v) Executive’s spouse and
dependents (if any) shall be entitled for a period of 36 months, to continue to
receive medical benefits insurance coverage at Company’s expense if and to the
extent Company was paying for such benefits for Executive’s spouse and
dependents at the time of Executive’s death. Executive’s spouse

 

- 5 -



--------------------------------------------------------------------------------

and dependents shall be entitled to such rights as they may have to continue
coverage at their sole expense as are then accorded under Part 6 of Subtitle B
of Title I of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”), for the COBRA coverage period following the expiration of the period,
if any, during which Company paid such expense.

4.2 Disability of Executive. If Executive is or has been materially unable for
any reason to perform his duties hereunder for 120 calendar days during any
period of 150 consecutive calendar days, Company shall have the right to
terminate Executive’s employment (within the meaning of Section 4.7 hereof) upon
30 calendar days’ prior written notice to Executive at any time during the
continuation of such inability, in which event Company shall thereafter be
obligated to pay to Executive, within the 30-calendar-day period following his
termination of employment but subject to Section 4.8(b) hereof, the Founder’s
Retirement Payment. Company shall also, within 30 calendar days of such
termination, pay any other amounts (including salary, bonuses, vacation pay,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive under this Agreement as of the date of such termination. If, for
the year in which Executive’s employment is terminated pursuant to this Section,
the performance goals established in accordance with any cash incentive award
that Executive receives are achieved, Company shall pay Executive, within the
period in the following year that begins January 1 and ends March 15, an amount
equal to the bonus that Executive would have received had he been employed by
Company for the full year, multiplied by a fraction, the numerator of which is
the number of calendar days Executive was employed in the year in which his
employment is terminated and the denominator of which is 365. Upon termination
of Executive’s employment pursuant to this Section, (i) each outstanding option
granted to Executive before, on or after the date hereof shall become vested and
shall be immediately exercisable in accordance with the terms thereof, (ii) each
outstanding NQSO granted to Executive before, on or after the date hereof shall
be exercisable until the earlier of (A) the later of 180 calendar days after the
termination of Executive’s employment pursuant to this Section or the period
following the termination of Executive’s employment for disability as is set
forth in the relevant stock option agreement, or (B) the scheduled expiration
date of such option, (iii) the exercise period of each ISO granted to Executive
before, on or after the date hereof shall be governed by the terms of the
relevant ISO agreement, (iv) anything to the contrary in any other existing
agreement or plan notwithstanding, all outstanding restricted shares granted to
Executive that (A) are subject to vesting solely based on the passage of time
and Executive’s continued employment shall become immediately vested, and
(B) are subject to vesting based upon the performance of Company (however
measured) shall remain restricted shares under the terms of the applicable Award
and shall vest or be forfeited in whole or in part under the terms of such Award
as if Executive’s employment had not terminated, and (v) Executive shall be
entitled for a period of 36 months to continue to receive at Company’s expense
medical benefits coverage for Executive and his spouse and dependents (if any)
if and to the extent Company was paying for such benefits to Executive and his
spouse and dependents at the time of such termination. In the event of
Executive’s death during such period, such coverage shall continue for the
duration of such period for his spouse and dependents. Executive and his spouse
and dependents shall be entitled to such rights as they may have to continue
coverage at his or their sole

 

- 6 -



--------------------------------------------------------------------------------

expense as are then accorded under COBRA for the COBRA coverage period following
the expiration of the period, if any, during which Company paid such expense.

4.3 Termination for Cause. Executive’s employment hereunder shall terminate
(within the meaning of Section 4.7 hereof) immediately upon notice that Company
is terminating Executive for Cause, in which event Company shall not thereafter
be obligated to make any further payments hereunder other than amounts
(including salary, bonus, vacation pay, expense reimbursement, etc.) that have
been fully earned by, but not yet paid to, Executive under this Agreement as of
the date of such termination, and which shall be paid within 30 calendar days of
such termination. Upon termination of Executive’s employment pursuant to this
Section, (i) each outstanding NQSO granted to Executive before, on, or after the
date hereof that is vested and currently exercisable as of the date Executive’s
employment is terminated pursuant to this Section shall remain exercisable until
the earlier of 30 calendar days following Executive’s termination or the
scheduled expiration date of such option, (ii) the exercise period of each ISO
granted to Executive before, on or after the date hereof shall be governed by
the terms of the relevant ISO agreement, (iii) all vested restricted shares
granted to Executive shall be delivered to Executive free and clear of any
restrictions, other than pursuant to applicable securities laws, and
(iv) Executive and his spouse and dependents shall have such rights (if any) to
continue medical benefits coverage at his or their sole expense following
termination for Cause as are then accorded under COBRA for the COBRA coverage
period. “Cause” shall mean the following:

(a) (i) fraud in connection with Executive’s employment, (ii) theft,
misappropriation or embezzlement of funds of Company or any of its Affiliates,
or (iii) an act resulting in termination pursuant to the provisions of the
“Code” (as defined in Section 6.3 hereof);

(b) indictment of Executive for a crime involving moral turpitude;

(c) breach of Executive’s obligations under Section 5.1 hereof or Section 5.2
hereof;

(d) failure of Executive to perform his duties to Company (other than on account
of illness, accident, vacation or leave of absence) that persists for more than
30 calendar days after written demand for substantial performance which
specifically identifies the manner in which Executive has failed to perform; or

(e) Executive’s repeated abuse of alcohol or drugs.

4.4 Termination Without Cause, for Good Reason or as a Result of Non-Renewal

(a) If at any time during the Term (i) Executive’s employment is terminated
(within the meaning of Section 4.7 hereof) by Company for any reason other than
Cause or the death or disability of Executive or (ii) Executive’s employment is
terminated (within the meaning of Section 4.7 hereof) by Executive for “Good
Reason” (as hereinafter defined) or as a result of a Non-Renewal Termination:

 

- 7 -



--------------------------------------------------------------------------------

(1) Company shall, on or before Executive’s last day of full-time employment
hereunder, pay Executive all amounts (including salary, bonuses, vacation pay,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive under this Agreement as of the date of such termination. In
addition, subject to subsection (c) below, Company shall pay Executive the
Founder’s Retirement Payment.

(2) Executive shall be entitled to continue, for three years, to receive at
Company’s expense medical benefits coverage for Executive and his spouse and
dependents (if any) if and to the extent Company was paying for such benefits to
Executive and his spouse and dependents at the time of such termination. In the
event of Executive’s death during such period, such coverage shall continue for
the duration of such period for his spouse and dependents. Executive and his
spouse and dependents shall be entitled to such rights as he or they may have to
continue coverage at his or their sole expense as are then accorded under COBRA
for the COBRA coverage period following the expiration of the period, if any,
during which Company paid such expense.

(3) (A) each outstanding option granted to Executive before, on or after the
date hereof shall become vested and shall be immediately exercisable in
accordance with the terms thereof, (B) each outstanding NQSO granted to
Executive before, on or after the date hereof shall be exercisable until the
earlier of (1) 180 calendar days after the termination of Executive’s employment
pursuant to this Section, or (2) the scheduled expiration date of such option,
(C) the exercise period of each ISO granted to Executive before, on or after the
date hereof shall be governed by the terms of the relevant ISO agreement, and
(D) anything to the contrary in any other existing agreement or plan
notwithstanding, all outstanding restricted shares granted to Executive that
(1) are subject to vesting solely based on the passage of time and Executive’s
continued employment shall become immediately vested, and (2) are subject to
vesting based upon the performance of Company (however measured) shall remain
restricted shares under the terms of the applicable Award and shall vest or be
forfeited in whole or in part under the terms of such Award as if Executive’s
employment had not terminated.

(4) If, for the year in which Executive’s employment is terminated, the
performance goals established in accordance with any cash incentive award that
Executive receives are achieved, Company shall pay Executive, within the period
in the following year that begins January 1 and ends March 15, an amount equal
to the bonus that Executive would have received had he been employed by Company
for the full year, multiplied by a fraction, the numerator of which is the
number of calendar days Executive was employed in the year in which his
employment is terminated and the denominator of which is 365.

(b) “Good Reason” shall mean the following:

(1) any action or inaction that constitutes a material breach of Company’s
obligations to Executive hereunder;

(2) a material change in the geographic location at which Executive provides
services; or

 

- 8 -



--------------------------------------------------------------------------------

(3) a material diminution in Executive’s authority, duties or responsibilities
to which Executive does not agree;

provided, in each case, that Executive shall have given written notice thereof
to Company (which shall specifically identify the basis for the notice) within a
period not to exceed 90 calendar days from the initial existence of the
condition and Company shall have failed to remedy the condition within 30
calendar days after its receipt of such notice. Further, for Executive’s
termination of employment (within the meaning of Section 4.7 hereof) to be for
Good Reason, Executive must give Company irrevocable written notice of
termination and such termination must occur before the end of the 120 calendar
days following the end of the 30-calendar-day remedy period described above.

(c) Notwithstanding the foregoing, Company shall not be obligated to make the
Founder’s Retirement Payment under subsection (a)(1) above, unless Executive has
executed and delivered to Company, without revocation during any permitted
revocation period, a further agreement, to be presented to Executive by Company
on or before the 10th calendar day after such termination that shall provide
(i) an unconditional release by Executive of all claims, charges, complaints and
grievances, whether known or unknown to Executive, against Company and any
Affiliate (including, with respect to matters relating to his employment
hereunder, any trustee, officer, employee or agent of Company or any Affiliate)
through the date of Executive’s termination of employment; (ii) an undertaking
to maintain the confidentiality of such agreement; and (iii) an undertaking to
indemnify Company if Executive breaches such agreement.

Executive must sign and return the release to Company before the Founder’s
Retirement Payment is made to him; provided that, if the release is not timely
presented to Executive, the requirement that Executive sign the release shall be
waived. If the release is timely presented to Executive, but Executive does not
sign and return the release to Company by the end of the applicable
consideration period under the federal Age Discrimination in Employment Act
(currently, either 21 or 45 calendar days), then Executive shall forfeit the
Founder’s Retirement Payment. If the release is timely signed and returned to
Company and not thereafter revoked, then, subject to Section 4.8(b) hereof, the
Founder’s Retirement Payment shall be made to Executive on the first business
day on or after the 75th calendar day after such termination, but in no event
later than March 15 of the calendar year following the calendar year of
Executive’s termination.

(d) If Executive’s employment is terminated by Executive for Good Reason within
six months before or 12 months after a “Change of Control” of Company (as
defined in Section 4.5(d) hereof), Section 4.5 hereof shall govern the rights
and obligations of the parties and this Section shall be of no effect.

4.5 Change of Control

(a) If, during a Term, there should be a Change of Control (as defined herein),
and within six months before such Change of Control or 12 months thereafter

 

- 9 -



--------------------------------------------------------------------------------

either (1) Executive’s employment shall be terminated (within the meaning of
Section 4.7 hereof) by Company for any reason other than for death, disability,
or Cause or (2) Executive’s employment is terminated (within the meaning of
Section 4.7 hereof) by Executive for Good Reason:

(1) Company shall, on or before Executive’s last day of full-time employment
hereunder, pay to Executive all amounts (including salary, bonuses, vacation
pay, expense reimbursement, etc.), that have been fully earned by, but not yet
paid to, Executive under this Agreement as of such termination plus (subject to
Section 4.8(b) hereof) a lump-sum cash payment in the amount of the Founder’s
Retirement Payment.

(2) Executive shall be entitled to continue, for three years, to receive medical
benefits coverage for Executive and his spouse and dependents (if any), to the
extent Executive was so entitled prior to such termination, at Company’s expense
if and to the extent Company was paying for such benefits to Executive and his
spouse and dependents at the time of such termination. In the event of
Executive’s death during such period, such coverage shall continue for the
duration of such period for his spouse and dependents. Executive and his spouse
and dependents shall be entitled to such rights as he or they may have to
continue coverage at his or their sole expense as are then accorded under COBRA
for the COBRA coverage period following the expiration of the period, if any,
during which Company paid such expense.

(b) Anything to the contrary in any other agreement or document now or hereafter
existing notwithstanding, upon a Change of Control and without regard to whether
Executive’s employment is thereafter terminated, Executive shall become fully
vested as of the time immediately before such Change of Control in all then
existing stock grants, each stock option previously issued to him thereupon
shall become immediately vested and exercisable, without regard to continued
employment or performance-based vesting standards, and each NQSO shall remain
exercisable until the earlier of (i) the later of 180 calendar days after the
Change of Control or the period following a Change of Control that is set forth
in the relevant stock option agreement or (ii) the scheduled expiration date of
such option. The exercise period of any ISO granted to Executive before, on or
after the date hereof shall be governed by the terms of the relevant ISO
agreement.

(c) In the event Executive is required to pay any excise tax imposed by section
4999 of the Internal Revenue Code of 1986, as amended (the “IRC”), (the “Excise
Tax”), if the amounts otherwise payable to Executive would, in the opinion of
Company regularly engaged independent certified public accountants, constitute
“excess parachute payments” within the meaning of section 280G of the IRC and,
if the net after-tax payment to Executive (after giving effect to the Excise
Tax) would be increased by reducing the total compensation payable pursuant to
this Section to the maximum amount that may be paid to Executive without such
payment constituting an “excess parachute payment,” then the compensation
payable under this Section shall be so reduced. In the event Company determines
such a reduction is necessary, it shall promptly notify Executive of the amount
of the required reduction. To the fullest extent possible, such

 

- 10 -



--------------------------------------------------------------------------------

reduction shall first be effected through a reduction in the number of
restricted shares that would otherwise vest and thereafter by a reduction in
cash payments to the extent of the balance.

(d) A “Change of Control” of Company shall mean:

(1) The acquisition by an individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30 percent or more of the
combined voting power of the then outstanding voting securities of Company
entitled to vote generally in the election of trustees (the “Outstanding
Shares”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from Company
unless, in connection therewith, a majority of the individuals who constitute
the Board as of the date immediately preceding such transaction cease to
constitute at least a majority of the Board, (ii) any acquisition by Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Company or any entity controlled by Company, (iv) any
acquisition by any individual, entity, or group in connection with a Business
Combination (as defined below) that fails to qualify as a Change of Control
pursuant to paragraphs (3) or (4) below, or (v) any acquisition by any Person
entitled to file Form 13G under the Exchange Act with respect to such
acquisition; or

(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a trustee subsequent to the date
hereof whose appointment, election, or nomination for election by Company’s
shareholders was approved by a vote of at least a majority of the trustees then
comprising the Incumbent Board or by a majority of the members of a committee
authorized by the Incumbent Board to approve such appointment, election, or
nomination (other than an appointment, election, or nomination of an individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the trustees of Company) shall be,
for purposes of this Agreement, considered as though such person were a member
of the Incumbent Board; or

(3) The consummation of a reorganization, merger, or consolidation, or sale or
other disposition of all or substantially all of the assets of Company (a
“Business Combination”), in each case, if, following such Business Combination
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Shares immediately prior to such Business Combination
beneficially own, directly or indirectly, less than 40 percent of, respectively,
the then outstanding shares of equity securities and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of trustees or directors, as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which,
as a result of such transaction, owns Company or all or substantially all of
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as such beneficial owners held

 

- 11 -



--------------------------------------------------------------------------------

their ownership, immediately prior to such Business Combination, of the
Outstanding Shares; or

(4) The consummation of a Business Combination, if, following such Business
Combination all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Shares immediately prior to such
Business Combination beneficially own, directly or indirectly, 40 percent or
more but less than 60 percent of, respectively, the then outstanding shares of
equity securities and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of trustees or directors,
as the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which, as a result of such
transaction, owns Company or all or substantially all of Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as such beneficial owners held their ownership, immediately prior to
such Business Combination, of the Outstanding Shares, and (i) any Person
(excluding any employee benefit plan (or related trust) of Company or such
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 30 percent or more of, respectively, the then outstanding shares of
equity securities of the entity resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such entity
except to the extent that such ownership existed prior to the Business
Combination, or (ii) at least a majority of the members of the board of trustees
or directors of the entity resulting from such Business Combination were not
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination,
or (iii) the Chief Executive Officer of Company at the time of the execution of
the initial agreement providing for such Business Combination is not appointed
or elected to a comparable or higher position with the entity resulting from
such Business Combination, or (iv) the executive officers of Company holding the
title of Executive Vice President or higher at the time of the execution of the
initial agreement for such Business Combination constitute less than a majority
of the executive officers holding comparable or higher titles of the entity
resulting from such Business Combination; or

(5) A complete liquidation or dissolution of Company.

Consummation of a Business Combination following which all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Shares immediately prior to such Business Combination beneficially
own, directly or indirectly, 60 percent or more of, respectively, the then
outstanding shares of equity securities and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
trustees or directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity which, as a
result of such transaction, owns Company or all or substantially all of
Company’s assets either directly or through one or more subsidiaries) shall not
constitute a “Change of Control” unless following such transaction the
provisions of paragraphs (1) or (2) above are independently satisfied.

 

- 12 -



--------------------------------------------------------------------------------

4.6 Voluntary Termination

(a) In the event Executive’s employment is voluntarily terminated (within the
meaning of Section 4.7 hereof) by Executive without Good Reason, subject to
subsection (b) below, Company shall not be obligated to make any further
payments to Executive under this Agreement other than amounts (including salary,
bonuses, vacation pay, expense reimbursement, etc.) that have been fully earned
by, but not yet paid to, Executive as of the date of Executive’s termination,
which amounts shall be paid within 30 calendar days of such termination.
Additionally, Executive shall be entitled to continue, for three years, to
receive at Company’s expense medical benefits coverage for Executive and his
spouse and dependents (if any) if and to the extent Company was paying for such
benefits to Executive and his spouse and dependents at the time of such
termination. In the event of Executive’s death during such period, such coverage
shall continue for the duration of such period for his spouse and dependents.
Executive and his spouse and dependents shall be entitled to such rights as he
or they may have to continue coverage at his or their sole expense as are then
accorded under COBRA for the COBRA coverage period following the expiration of
the period, if any, during which Company paid such expense.

(b) In the event Executive’s employment is voluntarily terminated (within the
meaning of Section 4.7 hereof) by Executive without Good Reason effective at any
time on or after the one-year anniversary of the Effective Date, in addition to
the payments and benefits provided in subsection (a) above and subject to
subsection (c) below:

(1) Company shall pay Executive the Founder’s Retirement Payment, in a lump-sum
cash payment.

(2) If, for the year in which Executive’s employment is voluntarily terminated
(within the meaning of Section 4.7 hereof), the performance goals established in
accordance with any cash incentive award that Executive receives are achieved,
Company shall pay Executive, within the period in the following year that begins
January 1 and ends March 15, an amount equal to the bonus that Executive would
have received had he been employed by Company for the full year, multiplied by a
fraction, the numerator of which is the number of calendar days Executive was
employed in the year in which his employment is terminated and the denominator
of which is 365.

(3) (A) each outstanding option granted to Executive before, on or after the
date hereof shall become vested and shall be immediately exercisable in
accordance with the terms thereof, (B) each outstanding NQSO granted to
Executive before, on or after the date hereof shall be exercisable until the
earlier of (1) 180 calendar days after the termination of Executive’s employment
pursuant to this Section, or (2) the scheduled expiration date of such option,
(C) the exercise period of each ISO granted to Executive before, on or after the
date hereof shall be governed by the terms of the relevant ISO agreement, and
(D) anything to the contrary in any other existing agreement or plan
notwithstanding, all outstanding restricted shares granted to Executive that
(1) are subject to vesting solely based on the passage of time and Executive’s
continued

 

- 13 -



--------------------------------------------------------------------------------

employment shall become immediately vested, and (2) are subject to vesting based
upon the performance of Company (however measured) shall remain restricted
shares under the terms of the applicable Award and shall vest or be forfeited in
whole or in part under the terms of such Award as if Executive’s employment had
not terminated.

(c) Notwithstanding the foregoing, Company shall not be obligated to make the
Founder’s Retirement Payment under subsection (b) above, unless Executive has
executed and delivered to Company, without revocation during any permitted
revocation period, a further agreement, to be presented to Executive by Company
on or before the 10th calendar day after the effective date of such termination
that shall provide (i) an unconditional release by Executive of all claims,
charges, complaints and grievances, whether known or unknown to Executive,
against Company and any Affiliate (including, with respect to matters relating
to his employment hereunder, any trustee, officer, employee or agent of Company
or any Affiliate) through the date of Executive’s termination of employment;
(ii) an undertaking to maintain the confidentiality of such agreement; and
(iii) an undertaking to indemnify Company if Executive breaches such agreement.

Executive must sign and return the release to Company before the Founder’s
Retirement Payment is made to him; provided that, if the release is not timely
presented to Executive, the requirement that Executive sign the release shall be
waived. If the release is timely presented to Executive, but Executive does not
sign and return the release to Company by the end of the applicable
consideration period under the federal Age Discrimination in Employment Act
(currently, either 21 or 45 calendar days), then Executive shall forfeit the
Founder’s Retirement Payment. If the release is timely signed and returned to
Company and not thereafter revoked, then, subject to Section 4.8(b) hereof, the
Founder’s Retirement Payment shall be made to Executive on the first business
day on or after the 75th calendar day after such termination, but in no event
later than March 15 of the calendar year following the calendar year of
Executive’s termination.

4.7 Termination of Employment for Purposes of Compliance with (or Exemption
from) Section 409A of IRC. Executive shall only have incurred a termination of
employment from Company if Executive has separated from service with all
entities in the group of entities under common control with Company, within the
meaning of sections 414(b) and 414(c) of the IRC (using the phrase “at least 50
percent” rather than the phrase “at least 80 percent,” where applicable). The
determination of whether Executive has had a termination of employment from
Company shall be made by the Committee, applying the rules set forth in Treas.
Reg. §1.409A-1(h) and any amendment thereof or successor thereto.

4.8 Section 409A Compliance

(a) This Agreement is intended to comply with section 409A of the IRC (to the
extent applicable), and the parties hereto agree to interpret, apply and
administer this Agreement to comply therewith, but without resulting in any
decrease without Executive’s consent or increase in the amounts owed hereunder
by Company

 

- 14 -



--------------------------------------------------------------------------------

(b) If any payment to Executive in connection with his termination of employment
is determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of section 409A of the IRC and the final
regulations issued thereunder (and any amendment thereof or successor thereto)
and Executive is a “specified employee” as defined in section 409A of the IRC
and the final regulations issued thereunder (and any amendment thereof or
successor thereto), no part of such payment shall be made before the day (the
“New Payment Date”) that is six months plus one day after Executive’s date of
termination of employment (within the meaning of Section 4.7 hereof) for reasons
other than his death. The aggregate of any payments that otherwise would have
been paid to Executive during the period between the date of such termination of
employment and the New Payment Date shall be paid to Executive (or his estate)
in a lump-sum cash payment on the earlier of (i) the New Payment Date, or
(ii) the Executive’s death. Thereafter, any payments that remain outstanding as
of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.

 

5. RESTRICTIVE COVENANTS

5.1 Confidentiality. Executive acknowledges a duty of confidentiality owed to
Company and shall comply with the confidentiality section of the Company
Employee Handbook as in effect from time to time.

5.2 Noncompetition. During the term of Executive’s employment and for one year
after termination of Executive’s employment by Company for Cause or by Executive
for other than Good Reason, Executive shall not directly or indirectly:
(i) engage, anywhere within 25 miles of any property in which Company or an
Affiliate has a direct or indirect ownership interest, in any activity which
competes in whole or in part with the activities of Company or any Affiliate at
the time of such termination (a “Proximate Competitive Activity”) or (ii) be or
become a stockholder, partner, owner, officer, director, employee or agent of, a
consultant to, or give financial or other assistance to, any person or entity
considering engaging in any Proximate Competitive Activity or so engaged;
provided, however, that nothing herein shall prohibit Executive and his
affiliates from (A) owning, as passive investors, in the aggregate not more than
two percent of the outstanding publicly traded stock of any corporation engaged
in a Proximate Competitive Activity; or (B) acquiring, developing, managing, or
leasing any properties which do not involve a Proximate Competitive Activity,
subject, however, to Sections 1.2(b) and 1.2(c) hereof. The duration of
Executive’s covenants set forth in this Section and Section 5.3 below shall be
extended by a period of time equal to the number of calendar days, if any,
during which Executive is finally determined to be in violation of such
provisions.

5.3 Solicitation of Employees. During the term of Executive’s employment and for
two years thereafter, Executive shall not directly or indirectly solicit or
contact any person who is employed by Company or any Affiliate with a view to
the engagement or employment of such person by any person or entity or otherwise
interfere with the employment relationship of Company or of any Affiliate with
any of its employees.

 

- 15 -



--------------------------------------------------------------------------------

5.4 Injunctive and Other Relief

(a) Executive acknowledges that the covenants contained in Sections 5.1, 5.2 and
5.3 hereof are fair and reasonable in light of the consideration paid hereunder,
and that damages alone shall not be an adequate remedy for any breach by
Executive of his covenants contained herein. Accordingly, in addition to any
other remedies that Company may have, Company shall be entitled to injunctive
relief in any court of competent jurisdiction for any breach or threatened
breach of any such covenants by Executive. Nothing contained herein shall
prevent or delay Company from seeking, in any court of competent jurisdiction,
specific performance or other equitable remedies in the event of any breach or
intended breach by Executive of any of his obligations hereunder.

(b) In addition to such equitable relief with respect to Sections 5.1, 5.2 and
5.3 hereof, Company shall be entitled to monetary damages for any breach in an
amount deemed reasonable to cover all actual and consequential losses, plus all
monies received by Executive as a result of said breach and all costs and
attorneys’ fees incurred by Company in enforcing this Agreement, provided,
however, that Company shall have no right to set off any such monetary damages
against amounts owed by Company to Executive under this Agreement or any other
agreement between the parties. Any action initiated by Company for monetary
damages related to any such breach shall be subject to Section 6.1 hereof,
unless brought as part of an action also seeking specific performance or other
form of injunctive or equitable relief.

 

6. MISCELLANEOUS

6.1 Arbitration

(a) All disputes arising out of or relating to this Agreement that cannot be
settled by the parties shall be settled by arbitration in Philadelphia,
Pennsylvania, pursuant to the rules and regulations then obtaining of the
American Arbitration Association; provided, that nothing herein shall preclude
Company or Executive from seeking, in the state or federal courts within the
Commonwealth of Pennsylvania, specific performance or other equitable remedies
in the case of any breach or threatened breach by Executive of Section 5.1
hereof, Section 5.2 hereof or Section 5.3 hereof. The decision of the
arbitrators shall be final and binding upon the parties, and judgment upon such
decision may be entered in any court of competent jurisdiction.

(b) Discovery shall be allowed pursuant to the intendment of the United States
Federal Rules of Civil Procedure and as the arbitrators determine appropriate
under the circumstances.

(c) The arbitration tribunal shall be formed of three arbitrators, one to be
appointed by each party and the third to be appointed by the first two
arbitrators. Such arbitrators shall be instructed to apply the contractual
provisions hereof in deciding any matter submitted to them.

 

- 16 -



--------------------------------------------------------------------------------

(d) The cost of any arbitration proceeding hereunder shall be borne equally by
the parties, unless Company agrees otherwise. Each party shall be responsible
for his or its own legal fees and expenses associated with any such arbitration.

6.2 Prior Employment. Executive represents and warrants that he is not a party
to any other employment, non-competition, joint venture, partnership, or other
agreement or restriction that could interfere with his employment with Company
in accordance with this Agreement or his or Company’s rights and obligations
hereunder; and that his acceptance of continued employment with Company and the
performance of his duties hereunder will not breach the provisions of any
contract, agreement, or understanding to which he is party or any duty owed by
him to any other person. Executive warrants and covenants that, while an
employee of Company, he will not hereafter become a party to or be bound by any
such conflicting agreement.

6.3 Code of Business Conduct. Executive acknowledges that he is and shall be
subject to the provisions of Company’s Code of Business Conduct and Ethics for
Employees and Officers (as modified, amended or supplemented from time to time,
the “Code”), including, without limitation, the enforcement provisions set forth
in the Code. Executive agrees to comply with the provisions of the Code.

6.4 Indemnification/Litigation Assistance. Company shall indemnify and defend
Executive against all claims arising out of Executive’s activities as an officer
or employee of Company or its Affiliates to the fullest extent permitted by law
and under Company’s Trust Agreement. In addition to the foregoing, Executive
shall, upon reasonable notice, furnish such information and proper assistance to
Company as may reasonably be required by Company in connection with any
litigation in which it or its Affiliates are, or may become, parties. After
termination of Executive’s employment, Executive shall be fairly compensated for
providing assistance to Company that is more than incidental; provided, however,
that the failure of Company and Executive to agree on such compensation shall
not be the basis on which Executive withholds any information or assistance.

6.5 Severability. The invalidity or unenforceability of any particular provision
or part of any provision of this Agreement shall not affect the other provisions
or parts hereof. If any provision hereof is determined to be invalid or
unenforceable by a court of competent jurisdiction by reason of the duration or
geographical scope of the covenants contained therein, such duration or
geographical scope, or both, shall be considered to be reduced to a duration or
geographical scope to the extent necessary to cure such invalidity.

6.6 Assignment. This Agreement shall not be assignable by Executive, and shall
be assignable by Company as referred to in the Joinder hereto and otherwise only
to an Affiliate or to any person or entity that becomes a successor in interest
(by purchase of assets or shares, or by merger, or otherwise) to Company in the
business or a portion of the business presently operated by Company. Subject to
the foregoing, this Agreement and the rights and obligations set forth herein
shall inure to the benefit of, and be binding upon, the parties hereto and each
of their respective permitted successors, assigns, heirs,

 

- 17 -



--------------------------------------------------------------------------------

executors and administrators. An assignment by Company permitted under this
Section shall not itself constitute a termination of Executive’s employment
hereunder.

6.7 Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested, or by
telegram or telecopy (confirmed by U.S. mail), receipt acknowledged, addressed
as set forth below or to such other person and/or at such other address as may
be furnished in writing by any party hereto to the other. Any such notice shall
be deemed to have been given as of the date received, in the case of personal
delivery, or on the date shown on the receipt or confirmation therefor, in all
other cases. Any and all service of process and any other notice in any action,
suit, or proceeding shall be effective against any party if given as provided in
this Agreement; provided that nothing herein shall be deemed to affect the right
of any party to serve process in any other manner permitted by law.

 

  (a) If to Company:

Pennsylvania Real Estate Investment Trust

200 South Broad Street, Third Floor

Philadelphia, PA 19102

Tel: (215) 875-0700

Fax: (215) 547-7311

Attention: Chairman, Executive Compensation and Human

          Resources Committee of the Board of Trustees

With a copy to:

Drinker Biddle & Reath LLP

One Logan Square

18th & Cherry Streets

Philadelphia, PA 19103

Tel: (215) 988-2794

Fax: (215) 988-2757

Attention: Howard A. Blum, Esquire

 

  (b) If to Executive:

Ronald Rubin

243 Conshohocken State Road

Narberth, PA 19072

 

- 18 -



--------------------------------------------------------------------------------

With a copy to:

Cozen O’Connor

1900 Market Street

Philadelphia, PA 19103

Tel: (215) 665-4159

Fax: (215) 665-2013

Attention: E. Gerald Riesenbach, Esquire

6.8 Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein, amends the Current Employment Agreement, and supersedes and replaces any
other prior agreements and understandings with respect thereto. Neither the
failure nor any delay on the part of any party to exercise any right, remedy,
power, or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power, or privilege preclude
any other or further exercise of the same or of any other right, remedy, power,
or privilege with respect to any occurrence or be construed as a waiver of any
right, remedy, power, or privilege with respect to any other occurrence.

6.9 Governing Law. This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the internal laws of the Commonwealth of
Pennsylvania (and United States federal law, to the extent applicable), without
giving effect to otherwise applicable principles of conflicts of law. Any action
seeking specific performance of, enforcement of or other equitable remedies with
respect to Sections 5.1, 5.2, and/or 5.3 hereof shall be brought exclusively
within state or federal courts located within Pennsylvania, and Company and
Executive submit and consent to the exclusive jurisdiction of such courts.

6.10 Headings; Counterparts. The headings of Sections and subsections in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute but one and the same Agreement.

6.11 Delegation. Any action hereunder that may be taken or directed by the Board
or by the Committee may be delegated by (i) the Board to a committee of the
Board or to an individual trustee or officer, or (ii) the Committee to one or
more members of the Committee or officers, and the determination of any such
delegee or delegees shall have the same effect hereunder as a determination of
the Board or the Committee, as applicable.

6.12 Company Assets. Executive acknowledges that no trustee, officer, director
or shareholder of Company or any Affiliate is liable to Executive in respect of
the payments or other matters set forth herein.

 

- 19 -



--------------------------------------------------------------------------------

6.13 Amendment.

(a) No provision of this Agreement may be amended, modified, or waived except in
a writing signed by Executive and such officer as may be specifically designated
by Company to sign on its behalf.

(b) In the event Company’s provision of post-separation medical benefit coverage
(to Executive or his spouse or dependents) would cause Company or Executive or
his spouse or dependents to experience adverse tax consequences, Company, at its
option, but after first seeking a negotiated resolution with Executive, may
provide Executive with the after-tax economic equivalent of such benefit for any
designated period. The economic equivalent of any benefit forgone shall be
deemed to be the lowest cost that would be incurred by Executive in obtaining
coverage equivalent to that otherwise to be provided to Executive by Company
under this Agreement.

6.14 No Mitigation. In no event shall Executive be required to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under this Agreement, and such amounts shall not be reduced whether
or not Executive obtains other employment after termination of his employment
hereunder; provided, however, that notwithstanding the foregoing any entitlement
Executive has hereunder to post-separation medical benefits coverage shall
terminate upon Executive commencing medical benefits coverage through a plan
offered by a subsequent employer.

6.15 Service as Trustee; Amendment of Trust Agreement or By-Laws

(a) Assuming that the Term has not been terminated and that a non-renewal notice
has not been given to Executive, the Board shall nominate Executive as a
candidate for election to the Board at each Annual Meeting of Shareholders of
Company at which Executive’s term as a trustee is scheduled to expire, and
Executive agrees to continue to serve as a trustee if elected. Upon termination
of the Term of employment hereunder, Executive (unless otherwise requested by
the Board) shall resign from the Board and from any positions he may then hold
on the governing body of any Affiliate or subsidiary of Company.

(b) Company shall not amend, modify or repeal Paragraph 14 of its Trust
Agreement or Article 5 of its By-Laws, each as currently in effect, if the
effect of such amendment, modification or repeal would be to alter, to the
detriment of Executive, the rights of Executive to indemnification or advance of
expenses based on an act or failure to act that took place during Executive’s
employment hereunder.

(c) It is agreed that Executive shall not have any equitable remedies of any
nature (including, but not limited to, injunctive relief and specific
performance) with respect to this Section, and that his sole remedy shall be as
set forth in Section 4.4 hereof, Section 4.5 hereof or Section 4.6 hereof,
whichever shall be applicable.

6.16 Legal Fees. Company agrees to pay all reasonable legal fees and expenses
that Executive has incurred in the preparation and negotiation of this
Agreement.

 

- 20 -



--------------------------------------------------------------------------------

6.17 Tax Withholding. All payments and benefits to be provided in this Agreement
shall be subject to deductions and withholdings as required by law and/or as
authorized by Executive.

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on this 25th day of
April, 2012.

 

PENNSYLVANIA REAL ESTATE

INVESTMENT TRUST

By:  

/s/ Bruce Goldman

  Name: Bruce Goldman   Title: Executive Vice President and General Counsel

Joinder

PREIT Associates, L.P., joins in this Agreement to confirm Section 1.2(b) and to
acknowledge its guarantee under the Assignment and Assumption Agreement of even
date herewith, and PREIT Services, LLC joins in this Agreement to confirm its
obligations under such Assignment and Assumption Agreement.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust, its
General Partner By:  

/s/ Bruce Goldman

  Name: Bruce Goldman   Title: Executive Vice President and General Counsel
PREIT SERVICES, LLC By:   PREIT Associates, L.P., its sole member   By:
Pennsylvania Real Estate Investment Trust, its General Partner By:  

/s/ Bruce Goldman

  Name: Bruce Goldman   Title: Executive Vice President and General Counsel

 

- 22 -



--------------------------------------------------------------------------------

Schedule 1.2

Permitted Activities

 

1. TRO Liquidating LLC (TROL)

 

2. Concord Pike (TROL)

 

3. Strouse-Greenberg Realty Investments, Inc. (TRO Liquidating LLC) - TROL

 

4. Metromarket Management LLC (TRO Liquidating LLC)

 

5. Phonlynx Partnership (TRO Liquidating LLC)

 

6. Sports World/Stadium Complex (TRO Liquidating LLC)

 

7. Personal Property (Artwork) (TROL)

 

8. Cherry Hill (Rubin-Oxford, LP) ROVA

 

9. Six Penn Center (Transportation Associates)

 

10. Delaware Avenue (Riverboat Associates)

 

11. Cumberland Mall (Cumberland Mall Associates)

 

12. Fairfield Mall (Pan American Associates)

 

13. The Shops at The Bellevue (Bellevue Associates)

 

14. Offices at The Bellevue (Bellevue Associates)

 

15. The Bellevue Park Hyatt (Bellevue Associates)

 

16. The Sporting Club at The Bellevue (Bellevue Associates)

 

17.

17th & Chestnut

 

18.

5th & Pine (A&P) (RIR, Inc.)

 

19. Route 23 & Youngsford Road (A&P) (RIR, Inc.)

 

20. Plaza at Willow Grove (restaurant/stores) (Pan Ivy)

 

21. Trolley Shop (Pan Ivy)

 

22. 555 City Avenue (555 Investors)

 

23. Land at Route 3 and I-476 (Marple Associates)

 

24. Suco JV

 

25. Land Parcel - Ventnor, NJ